             Case 18-50897-btb      Doc 35     Entered 10/11/18 13:31:52       Page 1 of 4



WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803                                          Electronically Filed on: October 11, 2018
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF NEVADA

In re:                                                   CASE NO. 18-50897-BTB
                                                         CHAPTER 13
STEVEN M. WALDREN,
                                                         TRUSTEE’S OBJECTIONS TO
         Debtor.                                         CONFIRMATION OF AMENDED CHAPTER 13
                                                         PLAN

                                                        Hearing Date: 11-1-2018
                                                        and Time:      3:00 pm
                                                      / (Time Required – 1 minute)

The Trustee objects to confirmation of the Debtor(s) Chapter 13 Plan or any Amended Plan to the extent
the proposed Plan contains provisions inconsistent with the provisions of 11 U.S.C. §1322 or to the
extent the requirements of 11 U.S.C. §1325 have not been satisfied. In connection with plan
confirmation, the Trustee requests that the court determine that the Debtor has complied with 11 U.S.C.
§ 521(a)(1) and, that the automatic dismissal provisions of 11 U.S.C. § 521(i) do not apply.

The Trustee raises the following additional confirmation issues that are checked below:

__X__ The Plan does not satisfy the best interest of creditors test. 11 U.S.C. §1325 (a)(4). The
scheduled value of the Debtor's non-exempt assets is $Unknown at this time. The Trustee projects that
holders of unsecured claims will receive distributions totaling approximately $Unknown.

__X__ The Debtor(s) projected Disposable Income during the applicable Commitment Period is not
applied to make payments to unsecured claims in this case. 11 U.S.C. §§1325(b)(1)(B) & (b)(2). Based
on the supporting documentation provided to the Trustee and the Trustee’s review of the Debtor’s form
B22C and Schedules I and J, the Debtor(s) has miscalculated their Current Monthly Income as defined
by 11 U.S.C. § 101(10A) and their disposable income as defined by 11 U.S.C. § 1325(b)(2).

__X__ The Plan does not provide for all scheduled administrative, secured and priority claims and/or
the proposed Plan payments are not adequate to provide for full payment of all administrative, secured
and priority claims. 11 U.S.C. §1322(a).
       Nationstar Mortgage Arrears $115.16
       Washoe County Treasurer
            Case 18-50897-btb         Doc 35     Entered 10/11/18 13:31:52        Page 2 of 4



__X___          The Debtor(s) have not provided all requested tax returns or have failed to file all federal,
state and/or local tax returns required by 11 U.S.C. § 1308. 11 U.S.C. § 1325(a)(9); Section 1228 of the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (not codified in Title 11).
        2017 Tax Returns


__X__ Other. The Trustee requests the following additional documentation:
       Valuation of Rental Property at 535 Bella Oaks Ct, Sparks
       Valuation of 200 Tribal Ct, Palomino Valley NV
       Status of Loan Mod(s); MMMP




       DATED: October 11, 2018                                     /S/ WILLIAM A. VAN METER
                                                                   William A. Van Meter, Trustee
            Case 18-50897-btb        Doc 35     Entered 10/11/18 13:31:52       Page 3 of 4



                                    CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Bankr. P. 9014, 7004 and Fed. R. Civ. P. 4(g), I Candice Walker hereby
swear under penalty of perjury that I am over the age of 18, not a party to the within action, and that on
October 11, 2018, I Electronically Filed the attached TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF AMENDED CHAPTER 13 PLAN and that upon the filing of the document I
anticipate that the Bankruptcy Court will thereafter generate a Notice of Electronic Filing and
electronically transmit the document to:

       Dated: October 11, 2018

                                                                       /S/ Candice Walker
                                                                       Candice Walker



TRICIA M. DARBY, ESQ.
DARBY LAW PRACTICE, LTD.
4777 CAUGHLIN PARKWAY
RENO, NV 89519



STEVEN M. WALDREN                             Served by First Class Mail
480 HAY BALE DRIVE
SPARKS, NV 89441
           Case 18-50897-btb   Doc 35   Entered 10/11/18 13:31:52   Page 4 of 4



William A. Van Meter
Chapter 13 Trustee
P.O. Box 6630
Reno, NV 89513




STEVEN M. WALDREN
480 HAY BALE DRIVE
SPARKS, NV 89441
